William E. Cooper Attorney at Law 9630 Clayton Road Saint Louis, Missouri 63124 314-581-4091 bcooper@alliedcos.com August 29, 2013 Ronald E. Alper, Esq. Staff Attorney United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re:Goldfields International Inc. Form 10-K for the Fiscal Year Ended January 31, 2013 Filed April 25, 2013 File No. 000-49996 Dear Mr. Alper: Goldfields International Inc. acknowledges receipt of your comments dated August 27, 2013.We will respond to your requests within ten (10) business days or September 10, 2013. Sincerely, /s/ William E. Cooper William E. Cooper, Esq.
